          Case 3:20-cv-00218-LPR Document 4 Filed 10/05/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

JESSIE RAY FREEMAN                                                               PLAINTIFF
#12917

V.                               Case No. 3:20-cv-00218-LPR

DOE                                                                            DEFENDANT


                                          JUDGMENT

       Pursuant to the Order that was entered on October 5, 2020, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is DISMISSED without prejudice. The Court certifies

pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal from the Order and Judgment

dismissing this action would not be taken in good faith.

       IT IS SO ADJUDGED this 5th day of October 2020.


                                                     ________________________________
                                                     LEE P. RUDOFSKY
                                                     UNITED STATES DISTRICT JUDGE
